     Case 1:19-cv-00191-DAD-SAB Document 38 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOEY ADNEY,                                       No. 1:19-cv-00191-DAD-SAB
12                        Plaintiff,
13           v.                                         ORDER GIVING EFFECT TO STIPULATION
                                                        FOR AWARD OF ATTORNEY’S FEES
14    ANDREW M. SAUL, Commissioner of                   UNDER THE EQUAL ACCESS TO JUSICE
      Social Security,                                  ACT
15
                          Defendant.                    (Doc. No. 37)
16

17

18          On February 10, 2019, plaintiff Joey Adney filed this action seeking review of a final

19   decision of defendant Andrew M. Saul, the Commissioner of Social Security. (Doc. No. 1.) On

20   March 17, 2020, pursuant to the parties’ stipulation, the matter was remanded to the

21   Commissioner of Social Security for further proceedings pursuant to 42 U.S.C. § 405(g). (Doc.

22   Nos. 31, 35.) On April 15, 2020, the parties filed a stipulation with the court agreeing that

23   plaintiff shall be awarded attorney’s fees under the Equal Access to Justice Act (EAJA), 28

24   U.S.C. § 2412(d), in the amount of $8,500.00. (Doc. No. 37.)

25          Good cause appearing, and pursuant to the parties’ April 15, 2020 stipulation, the court

26   orders as follows:

27          1.      Pursuant to the EAJA, 28 U.S.C. § 2412(d), plaintiff is awarded attorney’s fees in

28                  the amount of $8,500.00;
                                                       1
     Case 1:19-cv-00191-DAD-SAB Document 38 Filed 04/27/20 Page 2 of 2

 1        2.    After the issuance of this order, the government shall consider the assignment of

 2              the EAJA attorney’s fees to plaintiff’s counsel, Jacqueline A. Forslund;

 3              a.       Pursuant to the decision in Astrue v. Ratliff, 560 U.S. 586 (2010), any such

 4                       assignment will depend on whether the attorney’s fees are subject to any

 5                       offset allowed under the United States Department of Treasury’s (“the

 6                       DOT”) Offset Program;

 7              b.       If the DOT determines that plaintiff does not owe a federal debt, then the

 8                       government shall cause the payment of attorney’s fees to be made directly

 9                       to plaintiff’s counsel;

10        3.    Whether the payment of attorney’s fees is made payable to plaintiff or to his

11              counsel, the check will be mailed to plaintiff’s counsel’s mailing address at:

12              Jacqueline A. Forslund, Forslund Law LLC, P.O. Box 4476, Sunriver, Oregon

13              97707.

14   IT IS SO ORDERED.
15
       Dated:   April 27, 2020
16                                                  UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
